      Case 4:16-cr-00044-BMM Document 129 Filed 11/23/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                         CR 16-22-GF-BMM
                                                   CR 16-44-GF-BMM
            Plaintiff,

      vs.                                                ORDER

 KEVIN DAVID McGOVERN,

            Defendant.

     Upon the motion of the United States, and for good cause shown,

     The United States’ motion to appear by Zoom at the Motion to Terminate

Supervision is GRANTED.

     DATED this 23rd day of November, 2020.
